Per Curiam,
This judgment is affirmed on the following from the opinion of the court below directing it to be entered: “In our opinion, the contract itself makes Joseph J. Heilman an independent contractor. Defendant company, as owner, did nothing to change the relation established by said contract. Plaintiff had no contractual relations Avith the owner: therefore, his action, if maintainable, is against his employer. It follows that defendant’s point in bar should have been affirmed: hence, the rule should be made absolute.”
Judgment affirmed.